Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2002

Bordeaux v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4172




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Bordeaux v. Comm Social Security" (2002). 2002 Decisions. Paper 512.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/512


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                              NOT PRECEDENTIAL

              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           No. 01-4172
                        _________________

                   SHARON BORDEAUX, Appellant

                                v.

      JoAnne B. Barnhart, COMMISSIONER OF SOCIAL SECURITY
               ____________________________________

         On Appeal From the United States District Court
             For the Western District of Pennsylvania
                   (D.C. Civ. No. 00-cv-00053)
           District Judge: Honorable Robert J. Cindrich
             _______________________________________

            Submitted Under Third Circuit LAR 34.1(a)
                          July 29, 2002
          Before: BECKER, Chief Judge, ROTH and RENDELL,
                         Circuit Judges.

                    (Filed   August 16, 2002)
                     _______________________

                             OPINION
                     _______________________

BECKER, Chief Judge.
     Plaintiff Sharon Bordeaux appeals from an order of the District Court for the
Western District of Pennsylvania affirming the decision of the Commissioner of Social
Security denying her claim for supplemental security income (SSI). The record is
extensive, but the parties are fully familiar with it and with the various legal contentions
advanced on appeal, hence we limit our discussion to our ratio decidendi.
     It is not disputed that Bordeaux suffers from a number of ailments including
diabetes, osteoarthritis, discogenic disease, and depression. However, the ALJ found that,
notwithstanding diabetes and musculoskeletal impairments, Bordeaux was capable of
performing a limited range of unskilled sedentary work in jobs that existed in significant
numbers in the national economy. The ALJ also found that Bordeaux’s depression was
not severe because it did not significantly limit her capacity to perform basic work
activities, and because it did not satisfy the durational requirement of the Act. We agree
with the District Court that these determinations are supported by substantial evidence.
Bordeaux’s diabetes is controlled with medication. Her musculoskeletal impairments are
not marked in their effect, and the reports of the mental health professionals were
consistent with a mental and emotional state that would permit her to relate to others and
perform work in the national economy. Bordeaux’s depression does not meet or equal the
requirements of Section 12.04 of the Listing of Impairments because her depression was
not severe, and she did not meet the 12 month durational requirement. It also does not
appear that Bordeaux’s condition interfered with her ability to engage in the activities of
daily living.
     Bordeaux strongly presses the alleged flaws in the ALJ’s rejection of the
functional capacity assessment of her long-time treating physician Dr. Edward James,
which, if credited, would have rendered her disabled. We have read Dr. James’ many
reports and agree with the ALJ and the District Court that this one assessment is totally
inconsistent with his observations in his many other visits, and his clinical findings.
Accordingly, the ALJ was entitled to reject Dr. James’ assessment.
     Finally, we conclude that the vocational expert’s opinion was a proper basis for the
ALJ’s conclusion as to the type of work that plaintiff could perform. Bordeaux
remonstrates that:
          Whether or not the jobs identified by the vocational expert
          were the same as the particular jobs in the DOT to which
          Bordeaux refers in her brief, the ALJ’s determination of her
          RFC assessment eliminates the jobs that were identified at the
          time of the hearing.

We find this position without merit, for the vocational expert identified unskilled,
sedentary jobs existing in significant numbers in the national and regional economies
which accommodated the specific limitations the ALJ identified. here.
     The Judgment of the District Court will be affirmed.
                     _______________________
TO THE CLERK:
     Please file the foregoing Opinion.
                              BY THE COURT:

                              /s/ Edward R. Becker
                              Chief Judge